United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pittsburgh, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2062
Issued: September 23, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 21, 2008 appellant filed a timely appeal from the August 13, 2007 merit decision
of the Office of Workers’ Compensation Programs granting a schedule award. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction to review the merits of this case.
ISSUE
The issue is whether appellant has more than four percent impairment to her left upper
extremity.
FACTUAL HISTORY
On August 11, 2006 appellant, then a 55-year-old mail processing clerk, injured her left
shoulder and neck while lifting trays of mail in her federal employment. She felt a pulling
sensation in her neck and left shoulder. By letter dated November 17, 2006, the Office accepted
appellant’s claim for a cervical sprain. On December 8, 2006 appellant underwent a microscopic
anterior cervical discectomy, bone bank interbody fusion and anterior cervical plate fixation at
C4-5. The Office also accepted left cervical radiculitis, displacement or rupture of C4-5 disc and
Horner’s syndrome. It paid compensation and medical benefits.

On April 3, 2007 appellant filed a claim for a schedule award. On June 8, 2007 the
Office denied her claim, finding that the Federal Employees’ Compensation Act does not allow
schedule awards for impairment to the back or brain. Appellant was advised that if she had any
impairment to an upper extremity she could pursue her claim.
By letter dated July 13, 2007, appellant advised that she had scheduled an appointment
with Dr. Robert P. Durning, a Board-certified orthopedic surgeon, to obtain an impairment
rating. Dr. Durning examined appellant and reviewed her medical records. He diagnosed neck
pain and limited motion from degenerative changes at C5-6 and C6-7 (present prior to
August 11, 2006), status post discectomy and anterior spinal fusion at C4-5, which was related to
the August 11, 2006 work incident. This resulted in left upper extremity symptoms and mild left
C5 nerve dysfunction (left biceps muscle weakness and hyporeflexia). Dr. Durning also
diagnosed right Horner’s syndrome. He opined that the C4-5 disc herniation was due to the
August 11, 2006 injury and that the anterior cervical surgery of December 8, 2006 was also made
necessary by the work injury. Dr. Durning opined that the most recent surgery had reduced, but
not eliminated appellant’s neck and left upper extremity symptoms but that she continued to
experience left C5 nerve root dysfunction. He opined that appellant had six percent impairment
to the left upper extremity or four percent whole person impairment pursuant to the American
Medical Association, Guides to the Evaluation of Permanent Impairment (5th edition 2001)
(A.M.A., Guides). Appellant experienced pain that interfered with some activities which was a
Grade 3 sensory deficit.1 Dr. Durning noted that the range of Grade 3 deficit was 26 to 60
percent, of which he allowed the maximum. He noted that the maximum upper extremity
impairment allowed for C5 nerve root sensory loss was five percent.2 Dr. Durning multiplied the
60 percent deficit by 5 percent to total 3 percent sensory impairment. He also found Grade 4
muscle deficit, for which a range of 1 to 25 percent motor deficit was allowed. Dr. Durning
graded appellant’s motor deficit as 10 percent.3 He noted a maximum of 30 percent upper
extremity impairment for C5 motor weakness.4 Multiplying the motor deficit by the maximum
impairment totaled 3 percent. Dr. Durning combined the sensory and motor impairment values
to find a total of six percent. He also stated that appellant had 25 percent impairment of her
cervical spine due to residual effects.
In an August 9, 2007 report, the Office medical adviser determined that appellant had
four percent impairment to her left upper extremity. He agreed with Dr. Durning’s determination
that appellant had three percent impairment of the left upper extremity based on C5 motor
deficit. However, the Office medical adviser did not agree with Dr. Durning’s rating of sensory
impairment. He noted that Dr. Durning had assigned a Grade 3 deficit, but that in order to justify
this there would have to be both reduced light touch and two-point discrimination. Although
appellant had ongoing radiculopathy in the C5 nerve root distribution, the finding revealed
normal two-point discrimination. Therefore, the Grade 3 was not justified. The Office medical
1

A.M.A., Guides 482, Table 16-10.

2

Id. at Table 16-13.

3

Id. at 484, Table 16-13.

4

Id. at 489, Table 16-13.

2

adviser stated that a Grade 4 sensory deficit should have been assigned, which allowed a
maximum of 25 percent. He then rated sensory loss of the C5 nerve by multiplying the 25
percent deficit by 5 percent (the maximum for upper extremity impairment due to C5 sensory
deficit).5 This totaled 1.25 which the Office medical adviser rounded to a one percent sensory
deficit. Appellant’s combined left upper extremity impairment due to sensory and motor loss
was four percent.
By decision dated August 13, 2007, the Office issued a schedule award for four percent
impairment of the left arm.
LEGAL PRECEDENT
The schedule award provision of the Act6 and its implementing regulations7 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, the Act does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.
ANALYSIS
The Board notes that neither the Act nor the implementing federal regulations provide for
the payment of a schedule award for whole body impairment to the back or cervical spine.8 The
Office properly did not base the schedule award in this case on the 25 percent impairment to her
cervical spine.
The Office granted a schedule award for four percent impairment to the left upper
extremity based on the opinion of the Office medical adviser. However, the Board finds that the
weight of the medical evidence rests with the opinion of Dr. Durning, the Board-certified
orthopedic surgeon, who examined appellant and rated impairment of six percent. The Board
has held that the impairment rating of an examining physician may take precedence over the
opinion of an Office medical adviser when considering subjective factors.9 Dr. Durning
considered the subjective factors of pain and supported his opinion with sound rationale and a
proper application of the A.M.A., Guides.

5

Id. at 489, Table 16-10; 482, Table 16-13. .

6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404.

8

Tomas Martinez, 54 ECAB 623, 625-26 (2003).

9

Michelle L. Collins, 56 ECAB 552 (2005); Richard Giordano, 36 ECABG 134 (1984).

3

Dr. Durning found that appellant had a three percent impairment based on C5 motor
deficit. The Office medical adviser agreed with Dr. Durning’s calculation in this matter.
However, Dr. Durning also found that appellant had three percent impairment due to C5 sensory
deficit. He properly applied the A.M.A., Guides and indicated that appellant had a Grade 3
deficit based on pain or sensory deficit that interfered with some activities. Dr. Durning allowed
for 60 percent (the maximum amount for a Grade 3 impairment) which he multiplied by 5
percent (the maximum impairment for C5 nerve root sensory deficit or pain).10 The Office
medical adviser disagreed stating that appellant had a Grade 4 deficit of 25 percent.
The Board will modify the Office’s August 13, 2007 decision to allow the sensory rating
recommended by Dr. Durning. Based on this evidence appellant has six percent impairment of
her left arm.
CONCLUSION
The Board finds that appellant has six percent impairment to the left upper extremity.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 13, 2007 be affirmed, as modified.
Issued: September 23, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

Supra note 5.

4

